DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 3/17/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4 and 13 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 6/2/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 4 and 13 is/are directed to the abstract idea of “providing a preventative intervention recommendation for treating a human patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0010]), etc., as explained in detail below, and therefore fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add 
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “binding a plurality of records, creating data frames, generating a trajectory mining table, retrieving date-time coordinates, generating a plurality of time-series trajectory clusters, calculating entropy indexes, calculating a plurality of K-nearest neighbor distances, determining trajectory distances, linking candidate records, generating preventative interventions,” etc., that is “providing a preventative intervention recommendation for treating a human patient,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, network devices, storage devices, computer systems, sensors, client computing devices, input-output devices, displays, networks (Applicant’s Specification [0038]), etc.) to perform steps of “binding a plurality of records, creating data frames, generating a trajectory mining table, retrieving date-time coordinates, generating a plurality of time-series trajectory clusters, calculating entropy indexes, calculating a plurality of K-nearest neighbor distances, determining trajectory distances, linking candidate records, generating preventative interventions,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, network devices, storage devices, computer systems, sensors, client computing devices, input-output devices, displays, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, network devices, storage devices, computer systems, sensors, client computing devices, input-output devices, displays, networks, etc.). At paragraph(s) [0038], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, network devices, storage devices, computer systems, sensors, client computing devices, input-output devices, displays, networks,” etc. to perform the functions of “binding a plurality of records, creating data frames, generating a trajectory mining table, retrieving date-time coordinates, generating a plurality of time-series trajectory clusters, calculating entropy indexes, calculating a plurality of K-nearest neighbor distances, determining trajectory distances, linking candidate records, generating preventative interventions,” etc. The recited “processors, network devices, storage devices, computer systems, sensors, client computing devices, input-output devices, displays, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
Dependent Claims
Dependent claim(s) 2-3, 5-12 and 14-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-3, 5-12 and 14-20 merely specify which information is used for various calculations, but these do not change that the process can be performed in the mind.
Although the dependent claims 2-3, 5-12 and 14-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-3, 5-12 and 14-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 4 and 13.

Response to Arguments
Applicant’s arguments filed 3/17/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/17/2021.
Applicant’s arguments filed on 3/17/2021 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Response
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant Admission 
Furthers, Applicant discloses that claims 1 and 13 recite “generating a set of time-series trajectory clusters by performing a database scan that uses a vertical identification list database format” and that claims 4 and 13 recite “the use of a sparse-matrix approach to decompose the original search space (lattice) into smaller pieces (sub-lattices) which can then be processed independently.” The Examiner remarks that performing database scans using vertical database formats and using sparse-matrix approaches to decompose search spaces both involve using mathematical methods to determine variables or numbers and/or perform mathematical operations (e.g. searching and decomposing). Even the act of converting a horizontal format database to a vertical format database uses mathematical methods and performs mathematical operations. Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Castelli et al. (US 6,122,628) disclose multidimensional data clustering and dimension reduction for indexing and searching.
Xue et al. (Reference U) disclose fast query by example of environmental sounds via robust and efficient clustering-based indexing.
Duff (Reference V) discloses development and history of sparse direct methods.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626